Case 5:20-cv-01116-MCS-SP Document 32 Filed 09/11/20 Page 1 of 16 Page ID #:249



    1
        RODNEY S. DIGGS, ESQ. (SBN 274459)
    2
        rdiggs@imwlaw.com
    3   ANTONIO K. KIZZIE, ESQ. (SBN 279719)
        akizzie@imwlaw.com
    4
        YALDA PAYDAR (SBN 326081)
    5   ypaydar@imwlaw.com
        IVIE McNEILL WYATT PURCELL & DIGGS, APLC
    6
        444 S. Flower Street, Suite 1800
    7   Los Angeles, California 90071
        Tel. (213) 489-0028
    8
        Fax (213) 489-0552
    9
        Attorneys for Plaintiff, ELISE BROWN
   10

   11                        UNITED STATES DISTRICT COURT

   12                      CENTRAL DISTRICT OF CALIFORNIA
   13
        ELISE BROWN, an individual,                  CASE NO.: 5:20-cv-01116-JGB-SP
   14
                     Plaintiff,                      [DISCOVERY MATTER]
   15
              vs.
   16                                                STIPULATED PROTECTIVE
                                                     ORDER
   17   COUNTY OF LOS ANGELES, et.al.
   18

   19                Defendants.
   20   TO THE HONORABLE COURT, COME NOW ALL THE PARTIES AND
   21   JOINTLY STIPULATE AS FOLLOWS:
   22   1.    A. PURPOSES AND LIMITATIONS
   23         Discovery in this action is likely to involve production of confidential,
   24   proprietary, or private information for which special protection from public
   25   disclosure and from use for any purpose other than prosecuting this litigation may
   26   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
   27   enter the following Stipulated Protective Order. The parties acknowledge that this
   28   Order does not confer blanket protections on all disclosures or responses to
                                               -1-
                             STIPULATED PROTECTIVE ORDER
Case 5:20-cv-01116-MCS-SP Document 32 Filed 09/11/20 Page 2 of 16 Page ID #:250



    1   discovery and that the protection it affords from public disclosure and use extends
    2   only to the limited information or items that are entitled to confidential treatment
    3   under the applicable legal principles. The parties further acknowledge, as set forth
    4   in Section 12.3, below, that this Stipulated Protective Order does not entitle them
    5   to file confidential information under seal; Civil Local Rule 79-5 sets forth the
    6   procedures that must be followed and the standards that will be applied when a
    7   party seeks permission from the court to file material under seal.
    8   B.    GOOD CAUSE STATEMENT
    9         Per the Defendants:
   10         This action pertains to sensitive and confidential inter-agency documents
   11   related to the incident that involved Plaintiff Elise Brown (“Plaintiff) and
   12   Defendants City of Chino, et.al. (“Defendants,” collectively). This action is likely
   13   to involve materials and information that were acquired in confidence by public
   14   employees in the course of their duties and have not been officially disclosed or
   15   made open or available to the public. Such confidential materials and information
   16
        consist of, among other things: (1) confidential police personnel files and
   17
        accompanying materials maintained by the City of Chino Police Department; (2)
   18
        law enforcement investigative reports and records which may contain personal
   19
        contact information of third party witnesses; and (3) information otherwise
   20
        generally unavailable to the public, or which may be privileged or otherwise
   21
        protected from disclosure under state or federal statues, court rules, case decisions,
   22
        or common law. City Defendants contend that individual officers have an interest
   23
        in protecting their own privacy rights relating to information in their personnel
   24
        files and other related information including but not limited to internal affairs
   25
        investigations. Public divulgence of identities of the various law-enforcement
   26
        officers and civilian witnesses contained therein would violate the aforementioned
   27
        individual’s rights of privacy and subject them to potential harm, harassment,
   28
        intimidation or other unwarranted retribution. Further, the administrative
                                                -2-
                             STIPULATED PROTECTIVE ORDER
Case 5:20-cv-01116-MCS-SP Document 32 Filed 09/11/20 Page 3 of 16 Page ID #:251



    1   investigations as to the underlying alleged incidents are incomplete, ongoing and
    2   continuing.
    3         Accordingly, to expedite the flow of information, to facilitate the prompt
    4   resolution of disputes over confidentiality of discovery materials, to adequately
    5   protect information the parties are entitled to keep confidential, to ensure that the
    6   parties are permitted reasonable necessary uses of such material in preparation for
    7   and in the conduct of trial, to address their handling at the end of the litigation, and
    8   serve the ends of justice, a protective order for such information is justified in this
    9   matter. It is the intent of the parties that information will not be designated as
   10   confidential for tactical reasons and that nothing be so designated without a good
   11   faith belief that it has been maintained in a confidential, non-public manner, and
   12   there is good cause why it should not be part of the public record of this case.
   13   2.    DEFINITIONS
   14   2.1   Action: This pending federal lawsuit in ELISE BROWN, an individual, v.
   15
        County of San Bernardino, et.al. CASE NO.: 5:20-cv-01116-JGB-SP
   16
        2.2   Challenging Party: a Party or Non-Party that challenges the designation of
   17
        information or items under this Order.
   18
        2.3   “CONFIDENTIAL” Information or Items: information (regardless of how it
   19
        is generated, stored or maintained) or tangible things that qualify for protection
   20
        under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
   21
        Cause Statement.
   22
        2.4   Counsel: Outside Counsel of Record and House Counsel (as well as their
   23
        support staff).
   24
        2.5   Designating Party: a Party or Non-Party that designates information or items
   25
        that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
   26
        2.6   Disclosure or Discovery Material: all items or information, regardless of the
   27
        medium or manner in which it is generated, stored, or maintained (including,
   28

                                                 -3-
                             STIPULATED PROTECTIVE ORDER
Case 5:20-cv-01116-MCS-SP Document 32 Filed 09/11/20 Page 4 of 16 Page ID #:252



    1   among other things, testimony, transcripts, and tangible things), that are produced
    2   or generated in disclosures or responses to discovery in this matter.
    3   2.7   Expert: a person with specialized knowledge or experience in a matter
    4   pertinent to the litigation who has been retained by a Party or its counsel to serve
    5   as an expert witness or as a consultant in this Action.
    6   2.8   House Counsel: attorneys who are employees of a party to this Action.
    7   House Counsel does not include Outside Counsel of Record or any other outside
    8   counsel.
    9   2.9   Non-Party: any natural person, partnership, corporation, association, or other
   10 legal entity not named as a Party to this action.

   11 2.10 Outside Counsel of Record: attorneys who are not employees of a party to

   12 this Action but are retained to represent or advise a party to this Action and have

   13 appeared in this Action on behalf of that party or are affiliated with a law firm

   14 which has appeared on behalf of that party, and includes support staff.

   15 2.11 Party: any party to this Action, including all of its officers, directors,

   16
        employees, consultants, retained experts, and Outside Counsel of Record (and their
   17
        support staffs).
   18
        2.12 Producing Party: a Party or Non-Party that produces Disclosure or
   19
        Discovery Material in this Action.
   20
        2.13 Professional Vendors: persons or entities that provide litigation support
   21
        services (e.g., photocopying, videotaping, translating, preparing exhibits or
   22
        demonstrations, and organizing, storing, or retrieving data in any form or medium)
   23
        and their employees and subcontractors.
   24
        2.14 Protected Material: any Disclosure or Discovery Material that is designated
   25
        as “CONFIDENTIAL.”
   26
        2.15 Receiving Party: a Party that receives Disclosure or Discovery Material from
   27
        a Producing Party.
   28
        3.    SCOPE
                                                -4-
                             STIPULATED PROTECTIVE ORDER
Case 5:20-cv-01116-MCS-SP Document 32 Filed 09/11/20 Page 5 of 16 Page ID #:253



    1         The protections conferred by this Stipulation and Order cover not only
    2   Protected Material (as defined above), but also (1) any information copied or
    3   extracted from Protected Material; (2) all copies, excerpts, summaries, or
    4   compilations of Protected Material; and (3) any testimony, conversations, or
    5   presentations by Parties or their Counsel that might reveal Protected Material.
    6   Any use of Protected Material at trial shall be governed by the orders of the trial
    7   judge. This Order does not govern the use of Protected Material at trial.
    8   4.    DURATION
    9         Even after final disposition of this litigation, the confidentiality obligations
   10   imposed by this Order shall remain in effect until a Designating Party agrees
   11   otherwise in writing or a court order otherwise directs. Final disposition shall be
   12   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
   13   with or without prejudice; and (2) final judgment herein after the completion and
   14   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
   15   including the time limits for filing any motions or applications for extension of
   16
        time pursuant to applicable law.
   17
        5.    DESIGNATING PROTECTED MATERIAL
   18
        5.1   Exercise of Restraint and Care in Designating Material for Protection. Each
   19
        Party or Non-Party that designates information or items for protection under this
   20
        Order must take care to limit any such designation to specific material that
   21
        qualifies under the appropriate standards. The Designating Party must designate for
   22
        protection only those parts of material, documents, items, or oral or written
   23
        communications that qualify so that other portions of the material, documents,
   24
        items, or communications for which protection is not warranted are not swept
   25
        unjustifiably within the ambit of this Order.
   26
              Mass, indiscriminate, or routinized designations are prohibited. Designations
   27
        that are shown to be clearly unjustified or that have been made for an improper
   28
        purpose (e.g., to unnecessarily encumber the case development process or to
                                                -5-
                             STIPULATED PROTECTIVE ORDER
Case 5:20-cv-01116-MCS-SP Document 32 Filed 09/11/20 Page 6 of 16 Page ID #:254



    1   impose unnecessary expenses and burdens on other parties) may expose the
    2   Designating Party to sanctions.
    3         If it comes to a Designating Party’s attention that information or items that it
    4   designated for protection do not qualify for protection, that Designating Party must
    5   promptly notify all other Parties that it is withdrawing the inapplicable designation.
    6   5.2   Manner and Timing of Designations. Except as otherwise provided in this
    7 Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise

    8 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection

    9 under this Order must be clearly so designated before the material is disclosed or

   10 produced.

   11         Designation in conformity with this Order requires:
   12         (a)    For information in documentary form (e.g., paper or electronic
   13 documents, but excluding transcripts of depositions or other pretrial or trial

   14 proceedings), that the Producing Party affix at a minimum, the legend

   15 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that

   16
        contains protected material. If only a portion or portions of the material on a page
   17
        qualifies for protection, the Producing Party also must clearly identify the
   18
        protected portion(s) (e.g., by making appropriate markings in the margins).
   19
              A Party or Non-Party that makes original documents available for inspection
   20
        need not designate them for protection until after the inspecting Party has indicated
   21
        which documents it would like copied and produced. During the inspection and
   22
        before the designation, all of the material made available for inspection shall be
   23
        deemed “CONFIDENTIAL.” After the inspecting Party has identified the
   24
        documents it wants copied and produced, the Producing Party must determine
   25
        which documents, or portions thereof, qualify for protection under this Order.
   26
        Then, before producing the specified documents, the Producing Party must affix
   27
        the “CONFIDENTIAL legend” to each page that contains Protected Material. If
   28
        only a portion or portions of the material on a page qualifies for protection, the
                                                -6-
                             STIPULATED PROTECTIVE ORDER
Case 5:20-cv-01116-MCS-SP Document 32 Filed 09/11/20 Page 7 of 16 Page ID #:255



    1   Producing Party also must clearly identify the protected portion(s) (e.g., by making
    2   appropriate markings in the margins).
    3         (b)    For testimony given in depositions that the Designating Party identify
    4   the Disclosure or Discovery Material on the record, before the close of the
    5   deposition all protected testimony.
    6         (c)    For information produced in some form other than documentary and
    7 for any other tangible items, that the Producing Party affix in a prominent place on

    8 the exterior of the container or containers in which the information is stored the

    9   legend “CONFIDENTIAL.” If only a portion or portions of the information
   10   warrants protection, the Producing Party, to the extent practicable, shall identify
   11   the protected portion(s).
   12   5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
   13 failure to designate qualified information or items does not, standing alone, waive

   14 the Designating Party’s right to secure protection under this Order for such

   15 material. Upon timely correction of a designation, the Receiving Party must make

   16
        reasonable efforts to assure that the material is treated in accordance with the
   17
        provisions of this Order.
   18
        6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
   19
        6.1   Timing of Challenges. Any Party or Non-Party may challenge a designation
   20
        of confidentiality at any time that is consistent with the Court’s Scheduling Order.
   21
        6.2   Meet and Confer. The Challenging Party shall initiate the dispute resolution
   22
        process under Local Rule 37.1 et seq.
   23
        6.3   The burden of persuasion in any such challenge proceeding shall be on the
   24
        Designating Party. Frivolous challenges, and those made for an improper purpose
   25
        (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
   26
        expose the Challenging Party to sanctions. Unless the Designating Party has
   27
        waived or withdrawn the confidentiality designation, all parties shall continue to
   28

                                                -7-
                             STIPULATED PROTECTIVE ORDER
Case 5:20-cv-01116-MCS-SP Document 32 Filed 09/11/20 Page 8 of 16 Page ID #:256



    1   afford the material in question the level of protection to which it is entitled under
    2   the Producing Party’s designation until the Court rules on the challenge.
    3   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
    4   7.1    Basic Principles. A Receiving Party may use Protected Material that is
    5   disclosed or produced by another Party or by a Non-Party in connection with this
    6   Action only for prosecuting, defending, or attempting to settle this Action. Such
    7   Protected Material may be disclosed only to the categories of persons and under
    8   the conditions described in this Order. When the Action has been terminated, a
    9   Receiving Party must comply with the provisions of section 13 below (FINAL
   10   DISPOSITION).
   11         Protected Material must be stored and maintained by a Receiving Party at a
   12 location and in a secure manner that ensures that access is limited to the persons

   13 authorized under this Order.

   14 7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless
   15   otherwise ordered by the court or permitted in writing by the Designating Party, a
   16
        Receiving Party may disclose any information or item designated
   17
        “CONFIDENTIAL” only to:
   18
              (a)    The Receiving Party’s Outside Counsel of Record in this Action, as
   19
        well as employees of said Outside Counsel of Record to whom it is reasonably
   20
        necessary to disclose the information for this Action;
   21
              (b)    The officers, directors, and employees (including House Counsel) of
   22
        the Receiving Party to whom disclosure is reasonably necessary for this Action;
   23
              (c)    Experts (as defined in this Order) of the Receiving Party to whom
   24
        disclosure is reasonably necessary for this Action and who have signed the
   25
        “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   26
              (d)    The court and its personnel;
   27
              (e)    Court reporters and their staff;
   28

                                                -8-
                             STIPULATED PROTECTIVE ORDER
Case 5:20-cv-01116-MCS-SP Document 32 Filed 09/11/20 Page 9 of 16 Page ID #:257



    1         (f)    Professional jury or trial consultants, mock jurors, and Professional
    2   Vendors to whom disclosure is reasonably necessary for this Action and who have
    3   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    4         (g)    The author or recipient of a document containing the information or a
    5   custodian or other person who otherwise possessed or knew the information;
    6         (h)    During their depositions, witnesses, and attorneys for witnesses, in the
    7   Action to whom disclosure is reasonably necessary provided: (1) the deposing
    8   party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
    9   they will not be permitted to keep any confidential information unless they sign the
   10   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
   11   agreed by the Designating Party or ordered by the court. Pages of transcribed
   12   deposition testimony or exhibits to depositions that reveal Protected Material may
   13   be separately bound by the court reporter and may not be disclosed to anyone
   14   except as permitted under this Stipulated Protective Order; and
   15         (i) Any mediator or settlement officer, and their supporting personnel,
   16
        mutually agreed upon by any of the parties engaged in settlement discussions.
   17
              Notwithstanding the aforementioned specified categories of persons and
   18
        circumstances, all documents designated CONFIDENTIAL and their contents,
   19
        including and especially, but not limited to, documents and depositions under seal
   20
        containing the identities of witnesses, employees/personnel and consultants shall
   21
        expressly be deemed “Attorneys Eyes Only,” meaning its disclosure shall be
   22
        limited only to counsel for the parties in addition to the aforementioned specified
   23
        categories of persons and circumstances. However, documents that do not contain
   24
        the identities of percipient witnesses, such as the autopsy report, shall not be
   25
        deemed “attorneys eyes only.”
   26
        8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
   27         PRODUCED IN OTHER LITIGATION
   28

                                                -9-
                             STIPULATED PROTECTIVE ORDER
Case 5:20-cv-01116-MCS-SP Document 32 Filed 09/11/20 Page 10 of 16 Page ID #:258



     1         If a Party is served with a subpoena or a court order issued in other litigation
     2   that compels disclosure of any information or items designated in this Action as
     3   “CONFIDENTIAL,” that Party must:
     4         (a)    Promptly notify in writing the Designating Party. Such notification
     5   shall include a copy of the subpoena or court order;
     6         (b)    Promptly notify in writing the party who caused the subpoena or order
     7   to issue in the other litigation that some or all of the material covered by the
     8   subpoena or order is subject to this Protective Order. Such notification shall
     9   include a copy of this Stipulated Protective Order; and
    10         (c)    Cooperate with respect to all reasonable procedures sought to be
    11   pursued by the Designating Party whose Protected Material may be affected.
    12   If the Designating Party timely seeks a protective order, the Party served with the
    13   subpoena or court order shall not produce any information designated in this action
    14   as “CONFIDENTIAL” before a determination by the court from which the
    15   subpoena or order issued, unless the Party has obtained the Designating Party’s
    16
         permission. The Designating Party shall bear the burden and expense of seeking
    17
         protection in that court of its confidential material and nothing in these provisions
    18
         should be construed as authorizing or encouraging a Receiving Party in this Action
    19
         to disobey a lawful directive from another court.
    20
         9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
    21         PRODUCED IN THIS LITIGATION
    22
               (a)    The terms of this Order are applicable to information produced by a
    23
         Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
    24
         produced by Non-Parties in connection with this litigation is protected by the
    25
         remedies and relief provided by this Order. Nothing in these provisions should be
    26
         construed as prohibiting a Non-Party from seeking additional protections.
    27

    28

                                                 -10-
                              STIPULATED PROTECTIVE ORDER
Case 5:20-cv-01116-MCS-SP Document 32 Filed 09/11/20 Page 11 of 16 Page ID #:259



     1         (b)    In the event that a Party is required, by a valid discovery request, to
     2   produce a Non-Party’s confidential information in its possession, and the Party is
     3   subject to an agreement with the Non-Party not to produce the Non-Party’s
     4   confidential information, then the Party shall:
     5   (1)   Promptly notify in writing the Requesting Party and the Non-Party that some
     6   or all of the information requested is subject to a confidentiality agreement with a
     7   Non-Party;
     8 (2)     Promptly provide the Non-Party with a copy of the Stipulated Protective
     9 Order in this Action, the relevant discovery request(s), and a reasonably specific

    10 description of the information requested; and

    11 (3)     Make the information requested available for inspection by the Non-Party, if
    12 requested.

    13         (c)    If the Non-Party fails to seek a protective order from this court within
    14 14 days of receiving the notice and accompanying information, the Receiving

    15 Party may produce the Non-Party’s confidential information responsive to the

    16
         discovery request. If the Non-Party timely seeks a protective order, the Receiving
    17
         Party shall not produce any information in its possession or control that is subject
    18
         to the confidentiality agreement with the Non-Party before a determination by the
    19
         court. Absent a court order to the contrary, the Non-Party shall bear the burden and
    20
         expense of seeking protection in this court of its Protected Material.
    21
         10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
    22
               If a Receiving Party learns that, by inadvertence or otherwise, it has
    23
         disclosed Protected Material to any person or in any circumstance not authorized
    24
         under this Stipulated Protective Order, the Receiving Party must immediately (a)
    25
         notify in writing the Designating Party of the unauthorized disclosures, (b) use its
    26
         best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
    27
         the person or persons to whom unauthorized disclosures were made of all the terms
    28
         of this Order, and (d) request such person or persons to execute the
                                                -11-
                              STIPULATED PROTECTIVE ORDER
Case 5:20-cv-01116-MCS-SP Document 32 Filed 09/11/20 Page 12 of 16 Page ID #:260



     1   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
     2   A.
     3   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR
     4         OTHERWISE PROTECTED MATERIAL
     5         When a Producing Party gives notice to Receiving Parties that certain
     6   inadvertently produced material is subject to a claim of privilege or other
     7   protection, the obligations of the Receiving Parties are those set forth in Federal
     8   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
     9   whatever procedure may be established in an e-discovery order that provides for
    10   production without prior privilege review. Pursuant to Federal Rule of Evidence
    11   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
    12   of a communication or information covered by the attorney-client privilege or
    13   work product protection, the parties may incorporate their agreement in the
    14   stipulated protective order submitted to the court.
    15   12.   MISCELLANEOUS
    16
         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
    17
         person to seek its modification by the Court in the future.
    18
         12.2 Right to Assert Other Objections. By stipulating to the entry of this
    19
         Protective Order no Party waives any right it otherwise would have to object to
    20
         disclosing or producing any information or item on any ground not addressed in
    21
         this Stipulated Protective Order. Similarly, no Party waives any right to object on
    22
         any ground to use in evidence of any of the material covered by this Protective
    23
         Order.
    24
         12.3 Filing Protected Material. A Party that seeks to file under seal any
    25
         Protected Material must comply with Civil Local Rule 79-5. Protected Material
    26
         may only be filed under seal pursuant to a court order authorizing the sealing of the
    27
         specific Protected Material at issue. If a Party's request to file Protected Material
    28

                                                 -12-
                              STIPULATED PROTECTIVE ORDER
Case 5:20-cv-01116-MCS-SP Document 32 Filed 09/11/20 Page 13 of 16 Page ID #:261



     1   under seal is denied by the court, then the Receiving Party may file the information
     2   in the public record unless otherwise instructed by the court.
     3   13.   FINAL DISPOSITION
     4         After the final disposition of this Action, as defined in paragraph 4, within
     5   60 days of a written request by the Designating Party, each Receiving Party must
     6   return all Protected Material to the Producing Party or destroy such material. As
     7   used in this subdivision, “all Protected Material” includes all copies, abstracts,
     8   compilations, summaries, and any other format reproducing or capturing any of the
     9   Protected Material. Whether the Protected Material is returned or destroyed, the
    10   Receiving Party must submit a written certification to the Producing Party (and, if
    11   not the same person or entity, to the Designating Party) by the 60 day deadline that
    12   (1) identifies (by category, where appropriate) all the Protected Material that was
    13   returned or destroyed and (2) affirms that the Receiving Party has not retained any
    14   copies, abstracts, compilations, summaries or any other format reproducing or
    15   capturing any of the Protected Material. Notwithstanding this provision, Counsel
    16
         are entitled to retain an archival copy of all pleadings, motion papers, trial,
    17
         deposition, and hearing transcripts, legal memoranda, correspondence, deposition
    18
         and trial exhibits, expert reports, attorney work product, and consultant and expert
    19
         work product, even if such materials contain Protected Material. Any such archival
    20
         copies that contain or constitute Protected Material remain subject to this
    21
         Protective Order as set forth in Section 4 (DURATION).
    22
         14.   Any violation of this Order may be punished by any and all appropriate
    23
         measures including, without limitation, contempt proceedings and/or monetary
    24
         sanctions.
    25
               IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD
    26

    27

    28

                                                 -13-
                              STIPULATED PROTECTIVE ORDER
Case 5:20-cv-01116-MCS-SP Document 32 Filed 09/11/20 Page 14 of 16 Page ID #:262



     1   Dated: September 1, 2020                IVIE McNEILL WYATT
     2                                           PURCELL & DIGGS, APLC
     3                                    By:    /s/ Antonio K. Kizzie_______
     4                                           RICKEY IVIE
                                                 ANTONIO K. KIZZIE
     5                                           JACK F. ALTURA
     6                                           Attorney for Defendants
                                                 COUNTY OF LOS ANGELES, ET AL.
     7

     8
         Dated: September 1, 2020             ALESHIRE & WYNDER, LLP
     9                                        G. ROSS TRINDLE, III
    10                                        ERIKA D. GREEN
    11

    12
                                              By: /s/ Erika D. Green
    13
                                                  ERIKA D. GREEN
    14                                            Attorneys for Defendant CITY OF
                                                  CHINO
    15

    16   Dated: September 1, 2020             ADAM L, MIEDERHOFF
                                              DEPUTY COUNTY COUNSEL
    17

    18

    19                                        By: /s/ Adam L. Miederhoff
    20                                            ADAM L. MIEDERHOFF
                                                  Deputy County Counsel
    21                                            Attorneys for Defendants,
    22                                            County of San Bernardino
    23

    24                               ATTESTATION CLAUSE
    25
               Pursuant to Local Rule 5-4.3.4(a)(2)(i), the ECF filer set forth below, Antonio
    26
         K. Kizzie, attests that all other signatories listed, and on whose behalf the filing is
    27
         submitted, concur in the filing’s content and have authorized the filing.
    28

                                                -14-
                              STIPULATED PROTECTIVE ORDER
Case 5:20-cv-01116-MCS-SP Document 32 Filed 09/11/20 Page 15 of 16 Page ID #:263



     1       The court notes that plaintiff’s counsel signed the stipulation, but signed it as
     2 counsel for “Defendants, County of Los Angeles.” The court presumes this was
       simply an error, and that plaintiff in fact has so stipulated here. With that
     3 understanding, and

     4
         FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
     5

     6
         DATED: September 11, 2020             ______________________________
     7                                         HONORABLE SHERI PYM
     8                                         UNITED STATES MAGISTRATE
                                               JUDGE
     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28

                                               -15-
                             STIPULATED PROTECTIVE ORDER
Case 5:20-cv-01116-MCS-SP Document 32 Filed 09/11/20 Page 16 of 16 Page ID #:264



     1                                       EXHIBIT A
     2
                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
     3

     4   I, _____________________________ [print or type full name], of
     5   _________________ [print or type full address], declare under penalty of perjury
     6   that I have read in its entirety and understand the Stipulated Protective Order that
     7   was issued by the United States District Court for the Central District of California
     8   on [date] in the case of ELISE BROWN v. County of San Bernardino, et.al. CASE
     9   NO.: 5:20-cv-01116-JGB-SP. I agree to comply with and to be bound by all the
    10   terms of this Stipulated Protective Order and I understand and acknowledge that
    11   failure to so comply could expose me to sanctions and punishment in the nature of
    12   contempt. I solemnly promise that I will not disclose in any manner any
    13   information or item that is subject to this Stipulated Protective Order to any person
    14   or entity except in strict compliance with the provisions of this Order. I further
    15   agree to submit to the jurisdiction of the United States District Court for the
    16
         Central District of California for the purpose of enforcing the terms of this
    17
         Stipulated Protective Order, even if such enforcement proceedings occur after
    18
         termination of this action. I hereby appoint __________________________ [print
    19
         or type full name] of _______________________________________ [print or
    20
         type full address and telephone number] as my California agent for service of
    21
         process in connection with this action or any proceedings related to enforcement of
    22
         this Stipulated Protective Order.
    23
         Date: ______________________________________
    24
         City and State where sworn and signed: ________________________________
    25
         Printed name: _______________________________
    26
         Signature: __________________________________
    27

    28

                                                 -16-
                              STIPULATED PROTECTIVE ORDER
